Citation Nr: 1814156	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction on an extraschedular basis only. 

2.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity (LUE) on an extraschedular basis only.  

3.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity (RUE) on an extraschedular basis only.  

4.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (LLE) for the period prior to May 10, 2011 and in excess of 20 percent therefrom on an extraschedular basis only.  

5.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE) for the period prior to May 10, 2011 and in excess of 20 percent therefrom on an extraschedular basis only.  

6.  Entitlement to a compensable rating for diabetic retinopathy.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant Represented by: North Carolina Department of Veterans Affairs

ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1992. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a September 2015 submission, the Veteran revoked North Carolina Division of Veterans Affairs as his representative in the instant appeal, and is now proceeding pro se.  

The appeal was initially before the Board in January 2016.  At that time, the Board adjudicated the increased rating claims for diabetes mellitus (diabetes) with erectile dysfunction (ED) and peripheral neuropathy (neuropathy) of the LUE, RUE, and LLE on schedular bases.  To that end, the Board, in part, granted increased 20 percent ratings to the service-connected neuropathy of the LLE and RLE for the period prior to July 14, 2015.  The Board also remanded the increased rating claim for a compensable disability rating for diabetic retinopathy, increased disability rating claims for diabetes with ED and neuropathy of the LUE, RUE, RLE and LLE, each to include on an extraschedular basis, and claim for a TDIU rating to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the Board directed the RO to obtain an examination to determine the nature and extent of any diabetic retinopathy and to acquire outstanding VA treatment records for the period beginning in July 2015.  

In April 2016, a VA eye examination was performed with a July 2016 addendum opinion.  Additionally, VA treatment reports, dated from July 2015 to February 2016, were associated with the claims file.  Thus, the requested development was accomplished and these matters have returned to the Board for further appellate action.  

Through an April 2016 rating decision, the RO effectuated the Board's January 2016 decision and assigned 20 percent ratings to the neuropathy of the LLE and RLE, effective May 10, 2011, the date of a VA examination reflecting an increase in severity of these disabilities.  The Board has re-characterized these claims to reflect the RO's actions, as indicated on the title page.  In addition, because the RO did not assign the maximum disability ratings possible, the appeals for increased ratings for neuropathy of the LLE and RLE, each to include on an extraschedular basis, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

This case was last before the Board in September 2017, when it was remanded for additional development.  It is now back before the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds additional development is necessary before adjudicating the Veteran's claims.  The Board, in its September 2017 remand, directed the AOJ to obtain a VA social an industrial survey, the purpose of which was to ascertain the overall impact of the Veteran's service-connected disabilities on his ability to obtain and maintain employment. 

In its October and December 2017 supplemental statements of the case, the RO acknowledged the Boards request for the survey, but  returned the claim without conducting a survey, citing Appeals Management Office (AMO) Policy Letter 17-01 regarding social survey development actions. 

While the Board acknowledges the cited policy letter, it also notes a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes the purpose of requesting the social and industrial survey was to clearly ascertain the impact of the Veteran's service-connected disabilities on his employability.  Particularly, the Board noted the conflicting evidence regarding this issue.  As such the Board finds a remand is warranted to obtain a VA medical examination to assess the combined effects of all of the Veteran's service-connected disabilities.  

Additionally, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the other issues on appeal are also remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).  

2.  Afford the Veteran the opportunity to submit any additional evidence.  Documentation from prior employers could be helpful in deciding the claim. 

3.  Schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note the Veteran is service-connected for diabetes mellitus with erectile dysfunction, diabetic retinopathy, bilateral peripheral neuropathy of the upper extremities secondary to diabetes, bilateral peripheral neuropathy of the lower extremities secondary to diabetes, hypertension associated with diabetes, and post-operative Achilles calcific tendonitis.  The examiner should not consider any other non-service-connected disabilities. 

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, to include the effects of his medications for his service-connected disabilities, and industrial capacity.
 
The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

4.  Thereafter, re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




